DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2020 has been entered.

Status of the Claims
Pursuant to the amendment dated 07/22/2020, claims 9, 17, 24, 31, 32, 35, and 36 have been cancelled.  Claims 27-30 had been cancelled in a previous communication.  
Claims 1-8, 10-16, 18-23, 25, 26, 33, and 34 are pending and under current examination.  

All rejections not reiterated have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-15, 18, 21-23, 25, 26, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Devarajan et al. (US 2008/0241260; publication date: 10/02/2008; of record) in view of Sonobe et al. (US 4,724,148; issue date: 02/09/1988; of record) and further in view of Okubo et al. (US 2011/0189299; publication date: 04/08/2011; of record), as evidenced by Sciencing Website (available online from January 2017; of record). 

With respect to instant claims 1, 10, 18, 31, and 32, Devarajan discloses pharmaceutical nanoparticles formulated for oral delivery comprising a polymer and a biologically active agent and a method of forming said nanoparticles (abstract and page 4, right col, Example II).  The nanoparticles are formed by combining a solution of alginic acid (i.e. a pH sensitive polymer that is insoluble at acidic pH and soluble at neutral or alkaline pH) in 0.025 N sodium hydroxide and insulin (i.e. a therapeutic agent having molecular weight between 1000 and 500,000 Daltons), both dissolved in dilute sodium hydroxide.  The nanoparticles are formed by controlled precipitation using 0.025 N hydrochloric acid in the presence of the surfactant Pluronic F68.  This procedure results in formation of a plurality of nanoparticles as required by the instant claims.  The resulting nanoparticles do not contain two different polymers.  With regard to the size of the particles, Devarajan does not disclose the size of the particles formed according to example II, but does disclose that the particles may range in size from 1 to 500 nm, and that methods are known in the art to adjust the particle size as desired (para 0038).  
Devarajan discloses Eudragit as an example of the polymers that may be used to form the nanoparticles (0036), but is silent with respect to the molecular structure of the Eudragit or Eudragit type.  
prima facie obvious to use Eudragit S100 (i.e. a copolymer of methylmethacrylate and methacrylic acid) as the Eudragit suggested by Devarajan at para 0036 because one of ordinary skill in the art would recognize this polymer as suitable to form nanoparticles by precipitation in acidic pH.  Please refer to MPEP 2144.07 regarding art-recognized suitability.  
The range in particle size disclosed by Devarajan overlaps with the range required by the instant claims (instant claims 1, 6, 10, 18, and 23).  Moreover, Okubo, in the analogous art of nanoparticles for oral insulin delivery, discloses that it would be desirable to have particles in the range of less than 20 nm for oral drug delivery to pass through intercellular gaps and reach the bloodstream (para 0054).  It would have been prima facie obvious to use particles having size less than 50 nm, between 10 – 30 nm, or less than 100 nm at the time the instant invention was filed.  The skilled Artisan would have been motivated to do so in order to improve uptake of the encapsulated drug.  The artisan of ordinary skill would have had a reasonable expectation of success because Devarajan indicates that particles in this range can be formed by the disclosed method.  Thus, the examiner considers the claimed particle size to reflect optimization of drug delivery according to known methods.  See MPEP 2144.05 regarding overlapping ranges:  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
claims 2 and 11 and the language “wherein the nanoparticles consist essentially of said pH-sensitive polymer and said therapeutic agent”, the phrase “consist essentially of” is interpreted consistently with MPEP 2111.03 (see page 45 of the instant specification): The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  The particles disclosed by Devarajan do not contain anything that would interfere with the basic and novel characteristics of the instant invention, which the examiner interprets to be nanoparticles suitable for oral drug delivery, having high loading efficiency, good bioavailablity and of a size suited for desired release rate of the drug (see pages 3-4 of the instant specification).  
With respect to instant claims 3 and 12, the particles contain the surfactant Pluronic F68.
With respect to instant claims 4 and 13 the final formulation prior to injection into rats in an animal model of diabetes is reconstituted into water, which the examiner considers to be embraced by the language “an aqueous medium having a pH greater than about 5.0” (see Sciencing website, page 2).  
With respect to instant claims 5 and 14, the examiner considers the property “wherein less than 5% of the therapeutic agent is released from the nanoparticles 2 hours after placing the nanoparticles in an aqueous medium at a pH of less than about 2.0” to be an inherent property of the alginic acid nanoparticles formed by Devarajan’s method because the alginic acid and insulin (or other active agent) are held together in a precipitate at that pH.  Therefore, the insulin would be contained within the precipitate 
With respect to instant claims 7 and 8, as noted above, the nanoparticles contain insulin, which is a peptide.  
With respect to instant claims 15 and 25, the biologically active agent in the nanoparticles can be a protein, a vaccine nucleic acid, etc. (para 0037).  
With regard to claim 18, as noted above, the alginic acid and insulin are dissolved in 0.025 N sodium hydroxide (i.e. in aqueous alkaline solutions that would have pH above 5.5), and the particles are formed by addition of hydrochloric acid.  This would result in decreasing the pH to a point where the alginic acid and insulin precipitate from the solution to form a plurality of nanoparticles.  In view of Devarajan, one of ordinary skill in the art would recognize that nanoparticles comprising insulin or other peptide therapeutics and a pH-responsive polymer may be formed by dissolving In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to instant claim 21, as noted above, the pH is reduced by addition of hydrochloric acid (para 0059).
With respect to instant claim 22, the nanoparticles are freeze-dried (para 0064).
With respect to instant claim 23, the therapeutic agent is insulin, whose molecular weight falls within the range required by the instant claims. 
With respect to instant claim 26, as noted above, the formulations may be designed for oral delivery (abstract).
With respect to instant claims 33 and 34, as noted above, the molecular weight of insulin falls within the range required by these claims. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Devarajan et al. (US 2008/0241260; publication date: 10/02/2008; of record) in view of Sonobe et al. (US 4,724,148; issue date: 02/09/1988; of record), Okubo et al. (US 2011/0189299; publication date: 04/08/2011; of record), as evidenced by Sciencing Website (available online from January 2017; of record) as applied to claims 1-8, 10-15, 18, 21-23, 25, 26, 33, and 34 above, and further in view of Bannister et al (US 2014/0199296; publication date: 07/17/2014; of record).  

The relevant disclosures of Devarajan, Sonobe, and Okubo are set forth above.  Devarajan discloses further that the active agent may be a protein pharmaceutical (para 0037); however Devarajan, Sonobe, and Okubo are silent with respect to the specific antibodies required by instant claim 16.
 Bannister discloses that the antibodies cetuximab, trastuzumab, palivizumab, tocilizumab, and adalimumab are known antibodies for treatment of cancer (para 0016).  It would have been prima facie obvious at the time the invention was filed to use Devarajan’s formulation in order to deliver any of the anti-cancer antibodies noted supra in order to improve their delivery via oral routes.  The skilled Artisan would have had a reasonable expectation of success because Devarajan discloses that the formulation may be used to deliver that chemical class of active agent (protein therapeutics) and because Devarajan’s example compositions demonstrate successful formulation of a polypeptide (see example II, page 4).  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Devarajan et al. (US 2008/0241260; publication date: 10/02/2008; of record) in view of Sonobe et al. (US 4,724,148; issue date: 02/09/1988; of record), Okubo et al. (US 2011/0189299; publication date: 04/08/2011; of record), as evidenced by Sciencing Website (available online from January 2017; of record) as applied to claims 1-8, 10-15, 18, 21-23, 25, 26, 33, and 34 above, and further in view of Sitharaman (US 2015/0182642; publication date: 07/02/2015; of record).  

With respect to instant claim 19, as noted above, Devarajan discloses that the nanoparticles are suitable for oral administration and indicates that the formulation may be a suspension (abstract) and are formed by combining aqueous alkaline solutions of insulin and alginic acid and then reducing pH using hydrochloric acid and the surfactant, Pluronic F68 until the nanoparticles are formed.  These nanoparticles are freeze-dried (para 0064) and then resuspended in water prior to injection into rats in a model of diabetes (para 0065).  The examiner considers the water to have a pH falling at or 5.5 (see Sciencing Website, page 2); however Devarajan is silent with respect raising the pH above 5.5 by addition of a solution containing a surfactant, a lipid and a buffer.  
Okubo also discloses that nanoparticles formulations are suitable for oral administration and indicates that such formulations may be suspensions that can be prepared using a buffer (para 0061) and a surfactant may be added to the formulation (para 0069).  
Neither reference discloses including a lipid in the formulation.  
Sitharaman discloses that lipids were conventional excipients that function as suspending agents for oral, liquid formulations of nano-sized particles (abstract and para 0041).  A person of ordinary skill in the art would have been motivated to add a suspending agent such as a lipid to the formulation disclosed by Devarajan in order to ensure even distribution of the nanoparticles throughout the formulation when formulated as a suspension.  
With respect to the limitation of instant claim 19 that the lipid and surfactant be added in the same solution as the buffer, Okubo also discloses several orders in which prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04(IV)(C).  In view of the foregoing, the examiner considers buffers, surfactants and lipids to be conventional excipients for insulin-polymer nanoparticle suspensions for oral delivery, and the limitations of instant claim 19 fail to patentably define over the prior art for this reason as well.  
With respect to instant claim 20, Okubo discloses adding the polymer and the therapeutic agent and then adding a buffer containing salts and supplements (i.e. a stabilizing excipient; example 1 on page 9).  Okubo also discloses that the pH may be adjusted to induce formation of the nanoparticles, and said suitable pH will vary depending upon the identity of the drug and the polymer.  Thus, in the event that pH were being adjusted, it would have been prima facie obvious to do so using the buffered solution containing salts and supplements that is added to the solution of the polymer and therapeutic agent in order to minimize the number of steps in the manufacturing process.  

Response to Arguments
Applicant's arguments filed 07/22/2020 and supplemental arguments 07/23/2020 have been fully considered but they are not persuasive.

Supplemental remarks filed 07/23/2020:
On page 7 of the supplemental remarks filed on 07/23/2020, Applicant argues that alginic acid which was used by Devarajan, produces nanoparticles which are too large for efficient intestinal uptake by a paracellular route.  Applicant argues further that Devarajan chose alginic acid for its bioadhesive nature not its pH sensitivity.
Applicant’s arguments based on Devarajan’s examples are not persuasive for reasons of record, see further discussion below and see also MPEP 2123 and MPEP 2121, cited previously on the record.  
Regarding Applicant’s argument that Devarajan chose alginic acid for its bioadhesive properties, Devarajan’s method clearly requires pH responsiveness because the pH adjustment step, cited in the rejection supra, is what causes the particles to precipitate.  The examiner maintains the opinion that one having ordinary skill in the art, i.e. an individual with an advanced degree in medicine and/or formulations science, would unambiguously recognize the requirement for pH sensitivity in order to form the nanoparticles according to Devarajan’s method.  
The new grounds of rejection of claims 1, 10, and 18 address the reduction in scope of these claims to exclude alginic acid as the pH responsive polymer.  

Remarks filed 07/22/2020:

Applicant’s arguments are not persuasive for reasons of record, see above and below and also MPEP 2121 and 2123.

On page 8, Applicant asserts that one having ordinary skill in the art would not have accepted that Devarajan’s method could be routinely optimized to achieve a nanoparticle size anywhere in the range from 1-500 nm or even to achieve Applicant’s presently claimed size ranges because that person would have been aware that the size is limited by certain constraints provided by Devarajan’s method and the molecular components used.  Applicant argues further, basically, that insulin is too big to fit in a particle having the size recited in the instant claims, citing the molecular weight of the claimed therapeutic agent as well as the hydrodynamic radius of the insulin hexamer.  
The examiner considers these arguments to be speculative and not supported by fact.  MPEP 2121 states that the prior art is presumed enabling, thus, per the standard of the Office, Devarajan is presumed enabling for the particle size disclosed therein.  Devarajan has disclosed that the range of 1-500 nm is preferred and that methods are known to those having ordinary skill in the art to adjust the particle size to within the preferred range.  This is sufficient to establish a prima facie case of obviousness with a 

On pages 8-9, Applicant argues that Devarajan’s statements at 0038 (“The size of the particles produced is a function of the speed of stirring or homogenization 
Applicant’s arguments are not persuasive because Devarajan’s particles are not formed by milling or grinding in any way, the coffee analogy is not relevant to the instant case, moreover, the argument is a speculative assertion, particularly as Devarajan expressly states variables to adjust in order to optimize particle size.  Also, regarding expectation of success, please see above (MPEP 2123 and 2121).  Moreover, Devarajan discloses using the claimed polymer (Eudragit), as well as some other polymer choices, discloses that the nanoparticles precipitate when the pH is changed (i.e. the polymer and peptide therapeutic come out of solution as a consequence of change in pH, therefore clearly the polymers must be pH responsive for nanoparticles formed in this way, moreover, as noted above, one of skill would recognize that the alginic acid used in the example has pendant acid groups whose solubility in water is affected change in pH); Devarajan teaches inclusion of a surfactant in the solutions used to precipitate the nanoparticles, and states at 0038 “The size of the particles produced is a function of the speed of stirring or homogenization conditions used with the selected mixture of ingredients.”  Thus, the prior art identifies the ingredients and several variables that may be adjusted in order to arrive at a desired particle size.  The 

On page 9 Applicant states that there are only two data points on nanoparticle size resulting from Devarajan’s methods from the publication by Patil (2016) and from Dr. Nellaiappan’s declaration.  
This argument is not persuasive for reasons of record, see above and below and also refer to MPEP 2121 and 2123.  The fact that one can make particles larger than the claimed size does not serve to invalidate the prior art.  

On page 9, Applicant states “[y]et, the Examiner continues to maintain that Devarajan’s method can be used to produce nanoparticles of 50 nm or less without any evidence or scientific reasoning,”
This argument is not persuasive for reasons of record, see above and below and also refer to MPEP 2121 and 2123.  The fact that one can make particles larger than the claimed size does not serve to invalidate the prior art.  


This statement that the declaration has been disregarded is false. The examiner fully considered the Nellaiappan declaration and found it insufficient to overcome the obviousness rejection in accordance with the guidance set forth in MPEP 716.02(b).  See pages 13-15 of the Office action mailed on 01/22/2020 for the examiner’s complete response to the Nellaiappan declaration.  Also note the interview summary mailed on the same date wherein the examiner indicated that amending the claim to narrowly embrace the composition exemplified in the declaration would be helpful in advancing prosecution.  The examiner has met the legal standard under 35 USC 103 to establish a prima facie case of obviousness for all of the reasons discussed in the rejection above, in the preceding remarks, and in the previous Office actions.  Applicant’s only argument against Devarajan has been that no example has been shown to have a particle size falling within the claimed range.  This is not persuasive because the MPEP expressly states that this is not sufficient to invalidate a reference.  Secondary considerations of record have not sufficed to overcome the obviousness conclusion for the claims as they are currently worded.  As noted in the final Office action mailed on 01/22/2020, with regard to Declarant’s arguments that the Devarajan disclosure is not enabling for generating nanoparticles having size below the range recited in the instant claims, this argument is not persuasive because the existence of two examples having particle size that falls outside the scope of claim 1 does not suffice to establish that the entire Devarajan disclosure is not enabled.  As noted in numerous locations above and in prior prima facie case of obviousness with a reasonable expectation of success within the meaning of 35 USC 103 and according to MPEP 2144.05 and 2121.  
With regard to Declarant’s arguments on pages 5-6 of the declaration filed on 10/07/2019 that the nanoparticles according to the instant invention exhibit superior stability, the examiner agrees that this is an unexpectedly superior result.
In order to overcome an obviousness rejection with a persuasive showing of unexpected results, please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
In the instant case, while the results are unexpected and unobvious and show both practical and statistical significance, the data are not commensurate in scope with the current claims.  The data establish particle size and stability of one exampling having a single type of pH-responsive polymer, a single type of therapeutic agent, a specific surfactant, and a specific lipid.  Claim 1, as it is currently worded allows for a 
To be clear:  The examiner does not consider the particle size of the instant invention to be unexpectedly superior.  The stability of the specific therapeutic, insulin, shown for the composition described in the declaration, noted at para 11, is considered an unexpected result; however, as discussed previously on the record, Applicant’s arguments indicate that the system is quite variable and the record does not support the position that the unexpected property would construe across the scope of the claim in terms of the identity of the therapeutic agent, the pH responsive polymer, or the additional ingredients required to form the nanoparticles.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617